—Order, Supreme Court, New York County (Richard Lowe, III, J.), entered April 26, 1995, which, insofar as appealed from, denied defendants’ motion to dismiss the complaint as against the corporate defendant, unanimously affirmed, without costs.
In an action to recover a legal fee in connection with plaintiffs representation of defendants in a Federal court action in New York, a basis for jurisdiction over the out-of-State corporate defendant exists by reason of its retention of plaintiff law firm to represent it in a New York proceeding, its participation in that proceeding by way of numerous telephone calls and visits to New York by its registered agent and its retention of other attorneys in New York to continue the representation (see, Otterbourg, Steindler, Houston & Rosen v Shreve City Apts., 147 AD2d 327, 332; Murray, Hollander, Sullivan & Bass v HEM Research, 111 AD2d 63). Service of the summons and complaint by Federal Express on the corporate defendant’s registered agent was proper (CPLR 311 [1]). Sanctions against plaintiff are not warranted. Concur — Ellerin, J. P., Ross, Nardelli, Williams and Mazzarelli.